DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7, 8, 13, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Obaidi US PGPUB No. 20180309792 in view of Uzun et al US PGPUB No. 20190199719.

Regarding Claim 1: Obaidi teaches a method comprising: 
receiving sensor data captured by a set of sensors of a client device, the sensor data describing a physical interaction with the client device that was performed as part of an authentication request; ([Obaidi ¶0020] “the client device 102 may transmit access request data 108 to the biometric authentication system 106, that includes at least a request for access to a computing resource 104. In some examples, the access request data 108 may also include sensor data associated with the client device 102. The sensor data may be used determine a context of operation and environmental conditions associated with the client device 102.” Thus, the sensor data from the sensors of a client device are received which is related to the operation (interaction) and environmental (physical) condition of the client device.)
identifying a characteristic noise pattern from the sensor data, … ([Obaidi ¶0015] “the biometric authentication system may determine that a voice - recognition authentication protocol may not be appropriate for a noise - filled environment, or that an image - based authentication protocol may not be appropriate in a brightly lit or dimly lit space. Similarly, a scent - based authentication protocol may not be appropriate in a highly scented environment. [Obaidi ¶0075] “sensor data that indicates that the client device is located in a noise - filled space may cause the biometric authentication system select a biometric authentication protocol other than one associated with a voice recognition profile” So, an environment filled with noise which may provide a noise level coming from the sensor data.)
determining an authentication score based on the sensor data describing the physical interaction with the client device and the characteristic noise pattern, the authentication score indicating a likelihood that the physical interaction was performed by an authenticated user; ([Obaidi ¶0012] “each biometric authentication protocol may be assigned an authentication score that reflects a likelihood that a biometric sample used to gain an access privilege to the computing resource, does in fact correspond to a feature of the client.” [Obaidi ¶0077] “The biometric authentication system may monitor sensor data associated with the client device during a real - time session of authenticated access to a computing resource. In doing so, the sensor data may be used to refine existing biometric authentication protocols, or generate new biometric authentication protocols.” [Obaidi ¶0075] “sensor data that indicates that the client device is located in a noise - filled space may cause the biometric authentication system select a biometric authentication protocol other than one associated with a voice recognition profile. Similarly, sensor data that indicates that the client device is being accessed while walking or running may cause the biometric authentication system to avoid image - based biometric authentication protocols that may capture stuttering images. Additionally, sensor data that indicates that the client device is located in a highly - scented space, or that the client is wearing an overpowering perfume or fragrance may cause the biometric authentication protocol to selectively avoid including a scent - based biometric authentication protocol within the authentication policy.” It shows that the authentication score represents the likelihood that an authorized person interacts with the system and it is related to the authentication protocol. The authentication protocol is using the sensor data (score). In this way the authentication score related to the authentication protocol becomes dependent on sensor data (score) which in turns having the noise-filled environment where the noise interacting with the user’s behavior like voice, image or even having perfume or fragrance.) and 
determining whether to approve an authentication request based on a comparison of the authentication score to a threshold authentication score. ([Obaidi ¶0038] “the authentication protocol module 226 may selectively incorporate one or more biometric authentication protocols into the authentication policy based at least in part on the authentication scores of the biometric authentication protocols and a requisite authentication score of the security policy.” Therefore, a authentication policy may be set up where the authentication score can be related to a requisite (threshold) authentication score.)
But Obaidi fails to disclose:
… the characteristic noise pattern caused by manufacturing deviations of the set of sensors that captured the sensor data
However, Uzun teaches:
… the characteristic noise pattern caused by manufacturing deviations of the set of sensors that captured the sensor data ([Uzun ¶0016] “Because of manufacturing variances and imperfections, each individual sensor can be associated with a unique fingerprint that can be observed on the data that passes through the sensors.” [Uzun ¶0017] “The unique fingerprint can exist because of manufacturing variances or imperfections of the speakers, microphones, processors, interconnects, metal, plastic, or other components that are used in the manufacturing process.” Thus, it is apparent that the noise pattern can be generated from the manufacturing variances or imperfection.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Obaidi’s system of accessing of sensitive biometric authentication system by enhancing Obaidi’s system by using manufacturing variances or imperfection in the device as taught by Uzun for providing an opportunity to generate unique fingerprint or a sensor-based identifier for a system that is based on the hardware using by the system itself. (Uzun ¶0017)
The motivation is to improve Obaidi’s system of accessing of sensitive biometric authentication system further by using manufacturing variances or imperfection in the device to generate unique fingerprint or a sensor-based identifier for a system that is based on the hardware using by the system itself. (Uzun ¶0017)

Regarding Claim 6: Obaidi in view of Uzun teaches the method of claim 1, Obaidi teaches wherein determining whether to approve the authentication request based on the comparison of the authentication score to the threshold authentication score ([Obaidi ¶0019] “a biometric authentication system 106 may generate an authentication policy that authenticates a client identity via one or more biometric authentication protocols.” [Obaidi ¶0024] “system 202 may generate an authentication policy that authenticates a client identity via one or more biometric authentication protocols.” [Obaidi ¶0012] “each biometric authentication protocol may be assigned an authentication score that reflects a likelihood that a biometric sample used to gain an access privilege to the computing resource” [Obaidi ¶0042] “Each security policy may include an indication of a requisite authentication score for biometric authentications protocols that control access to the computing resource.” Thus, the authentication score can be one parameter that is to be compared with requisite (threshold) authentication score to decide the access of computing system.) comprises: 
in response to determining that the authentication score exceeds the threshold authentication score, approving the authentication request. ([Obaidi ¶0059] “In a non-limiting example, the biometric authentication system may select a biometric authentication protocol with an authentication score that is greater than a requisite authentication score associated with the security policy.” Therefore, the client can access the computing device (authentication request is success as per security policy) when authentication score is greater than a requisite (threshold) score.)
   
Regarding Claim 7: Obaidi in view of Uzun teaches the method of claim 1, Obaidi teaches wherein determining whether to approve the authentication request based on the comparison of the authentication score to the threshold authentication score ([Obaidi ¶0019] “a biometric authentication system 106 may generate an authentication policy that authenticates a client identity via one or more biometric authentication protocols.” [Obaidi ¶0024] “system 202 may generate an authentication policy that authenticates a client identity via one or more biometric authentication protocols.” [Obaidi ¶0012] “each biometric authentication protocol may be assigned an authentication score that reflects a likelihood that a biometric sample used to gain an access privilege to the computing resource” [Obaidi ¶0042] “Each security policy may include an indication of a requisite authentication score for biometric authentications protocols that control access to the computing resource.” Thus, the authentication score can be one parameter that is to be compared with requisite (threshold) authentication score to decide a authentication protocol to access the computing system.) comprises: 
in response to determining that the authentication score is less than the threshold authentication score, denying the authentication request. ([Obaidi ¶0059] “For example, consider a first and second biometric authentication protocol, each of which retain an authentication score that is less than the requisite authentication score of the security policy. In this example, the biometric authentication system may select the first and second biometric authentication protocols, in combination, on the basis that a sum of the respective authentication scores may be greater than the requisite authentication score of the security policy.” Then any security policies with authentication score less than the requisite (threshold) authentication score never allow any authentication system to select any authentication protocol unless their combination gives rise a situation where the authentication sores may be greater than the requisite authentication score.)

Regarding Claim 8: Obaidi teaches a system comprising: 
one or more computer processors; ([Obaidi ¶0027] “the biometric authentication system 202 may include one or more processor (s) 208 that are operably connected to memory 210.”) and 
one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors ([Obaiadi ¶0029] “The memory 210 may further include non - transitory computer - readable media , such as volatile and nonvolatile, removable and non - removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, or other data” [Obaidi ¶0027] “The one or more processor (s) 208 may also be responsible for executing all computer applications stored in the memory”), cause the system to perform operations comprising:
receiving sensor data captured by a set of sensors of a client device, the sensor data describing a physical interaction with the client device that was performed as part of an authentication request; ([Obaidi ¶0020] “the client device 102 may transmit access request data 108 to the biometric authentication system 106, that includes at least a request for access to a computing resource 104. In some examples, the access request data 108 may also include sensor data associated with the client device 102. The sensor data may be used determine a context of operation and environmental conditions associated with the client device 102.” Thus, the sensor data from the sensors of a client device are received which is related to the operation (interaction) and environmental (physical) condition of the client device.)
identifying a characteristic noise pattern from the sensor data, … ([Obaidi ¶0015] “the biometric authentication system may determine that a voice - recognition authentication protocol may not be appropriate for a noise - filled environment, or that an image - based authentication protocol may not be appropriate in a brightly lit or dimly lit space. Similarly, a scent - based authentication protocol may not be appropriate in a highly scented environment. [Obaidi ¶0075] “sensor data that indicates that the client device is located in a noise - filled space may cause the biometric authentication system select a biometric authentication protocol other than one associated with a voice recognition profile” So, an environment filled with noise which may provide a noise level coming from the sensor data.)
determining an authentication score based on the sensor data describing the physical interaction with the client device and the characteristic noise pattern, the authentication score indicating a likelihood that the physical interaction was performed by an authenticated user; ([Obaidi ¶0012] “each biometric authentication protocol may be assigned an authentication score that reflects a likelihood that a biometric sample used to gain an access privilege to the computing resource, does in fact correspond to a feature of the client.” [Obaidi ¶0077] “The biometric authentication system may monitor sensor data associated with the client device during a real - time session of authenticated access to a computing resource. In doing so, the sensor data may be used to refine existing biometric authentication protocols, or generate new biometric authentication protocols.” [Obaidi ¶0075] “sensor data that indicates that the client device is located in a noise - filled space may cause the biometric authentication system select a biometric authentication protocol other than one associated with a voice recognition profile. Similarly, sensor data that indicates that the client device is being accessed while walking or running may cause the biometric authentication system to avoid image - based biometric authentication protocols that may capture stuttering images. Additionally, sensor data that indicates that the client device is located in a highly - scented space, or that the client is wearing an overpowering perfume or fragrance may cause the biometric authentication protocol to selectively avoid including a scent - based biometric authentication protocol within the authentication policy.” It shows that the authentication score represents the likelihood that an authorized person interacts with the system and it is related to the authentication protocol. The authentication protocol is using the sensor data (score). In this way the authentication score related to the authentication protocol becomes dependent on sensor data (score) which in turns having the noise-filled environment where the noise interacting with the user’s behavior like voice, image or even having perfume or fragrance.) and 
determining whether to approve an authentication request based on a comparison of the authentication score to a threshold authentication score. ([Obaidi ¶0038] “the authentication protocol module 226 may selectively incorporate one or more biometric authentication protocols into the authentication policy based at least in part on the authentication scores of the biometric authentication protocols and a requisite authentication score of the security policy.” Therefore, a authentication policy may be set up where the authentication score can be related to a requisite (threshold) authentication score.) 
But Obaidi fails to disclose:
… the characteristic noise pattern caused by manufacturing deviations of the set of sensors that captured the sensor data
However, Uzun teaches:
… the characteristic noise pattern caused by manufacturing deviations of the set of sensors that captured the sensor data ([Uzun ¶0016] “Because of manufacturing variances and imperfections, each individual sensor can be associated with a unique fingerprint that can be observed on the data that passes through the sensors.” [Uzun ¶0017] “The unique fingerprint can exist because of manufacturing variances or imperfections of the speakers, microphones, processors, interconnects, metal, plastic, or other components that are used in the manufacturing process.” Thus, it is apparent that the noise pattern can be generated from the manufacturing variances or imperfection.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Obaidi’s system of accessing of sensitive biometric authentication system by enhancing Obaidi’s system by using manufacturing variances or imperfection in the device as taught by Uzun for providing an opportunity to generate unique fingerprint or a sensor-based identifier for a system that is based on the hardware using by the system itself. (Uzun ¶0017)
The motivation is to improve Obaidi’s system of accessing of sensitive biometric authentication system further by using manufacturing variances or imperfection in the device to generate unique fingerprint or a sensor-based identifier for a system that is based on the hardware using by the system itself. (Uzun ¶0017)

Regarding Claim 13: Obaidi in view of Uzun teaches the system of claim 8, Obaidi teaches wherein determining whether to approve the authentication request based on the comparison of the authentication score to the threshold authentication score ([Obaidi ¶0019] “a biometric authentication system 106 may generate an authentication policy that authenticates a client identity via one or more biometric authentication protocols.” [Obaidi ¶0024] “system 202 may generate an authentication policy that authenticates a client identity via one or more biometric authentication protocols.” [Obaidi ¶0012] “each biometric authentication protocol may be assigned an authentication score that reflects a likelihood that a biometric sample used to gain an access privilege to the computing resource” [Obaidi ¶0042] “Each security policy may include an indication of a requisite authentication score for biometric authentications protocols that control access to the computing resource.” Thus, the authentication score can be one parameter that is to be compared with requisite (threshold) authentication score to decide the access of computing system.) comprises: 
in response to determining that the authentication score exceeds the threshold authentication score, approving the authentication request. ([Obaidi ¶0059] “In a non-limiting example, the biometric authentication system may select a biometric authentication protocol with an authentication score that is greater than a requisite authentication score associated with the security policy.” Therefore, the client can access the computing device (authentication request is success as per security policy) when authentication score is greater than a requisite (threshold) score.)

Regarding Claim 14: Obaidi in view of Uzun the system of claim 8, Obaidi teaches wherein determining whether to approve the authentication request based on the comparison of the authentication score to the threshold authentication score ([Obaidi ¶0019] “a biometric authentication system 106 may generate an authentication policy that authenticates a client identity via one or more biometric authentication protocols.” [Obaidi ¶0024] “system 202 may generate an authentication policy that authenticates a client identity via one or more biometric authentication protocols.” [Obaidi ¶0012] “each biometric authentication protocol may be assigned an authentication score that reflects a likelihood that a biometric sample used to gain an access privilege to the computing resource” [Obaidi ¶0042] “Each security policy may include an indication of a requisite authentication score for biometric authentications protocols that control access to the computing resource.” Thus, the authentication score can be one parameter that is to be compared with requisite (threshold) authentication score to decide a authentication protocol to access the computing system.) comprises: 
in response to determining that the authentication score is less than the threshold authentication score, denying the authentication request. ([Obaidi ¶0059] “For example, consider a first and second biometric authentication protocol, each of which retain an authentication score that is less than the requisite authentication score of the security policy. In this example, the biometric authentication system may select the first and second biometric authentication protocols, in combination, on the basis that a sum of the respective authentication scores may be greater than the requisite authentication score of the security policy.” Then any security policies with authentication score less than the requisite (threshold) authentication score never allow any authentication system to select any authentication protocol unless their combination gives rise a situation where the authentication sores may be greater than the requisite authentication score.)

Regarding Claim 15: Obaidi teaches a non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of one or more computing devices ([Obaiadi ¶0029] “The memory 210 may further include non - transitory computer - readable media , such as volatile and nonvolatile, removable and non - removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, or other data” [Obaidi ¶0027] “The one or more processor (s) 208 may also be responsible for executing all computer applications stored in the memory”), cause the one or more computing devices to perform operations comprising: 
receiving sensor data captured by a set of sensors of a client device, the sensor data describing a physical interaction with the client device that was performed as part of an authentication request; ([Obaidi ¶0020] “the client device 102 may transmit access request data 108 to the biometric authentication system 106, that includes at least a request for access to a computing resource 104. In some examples, the access request data 108 may also include sensor data associated with the client device 102. The sensor data may be used determine a context of operation and environmental conditions associated with the client device 102.” Thus, the sensor data from the sensors of a client device are received which is related to the operation (interaction) and environmental (physical) condition of the client device.) 
identifying a characteristic noise pattern from the sensor data, … ([Obaidi ¶0015] “the biometric authentication system may determine that a voice - recognition authentication protocol may not be appropriate for a noise - filled environment, or that an image - based authentication protocol may not be appropriate in a brightly lit or dimly lit space. Similarly, a scent - based authentication protocol may not be appropriate in a highly scented environment. [Obaidi ¶0075] “sensor data that indicates that the client device is located in a noise - filled space may cause the biometric authentication system select a biometric authentication protocol other than one associated with a voice recognition profile” So, an environment filled with noise which may provide a noise level coming from the sensor data.)
determining an authentication score based on the sensor data describing the physical interaction with the client device and the characteristic noise pattern, the authentication score indicating a likelihood that the physical interaction was performed by an authenticated user; ([Obaidi ¶0012] “each biometric authentication protocol may be assigned an authentication score that reflects a likelihood that a biometric sample used to gain an access privilege to the computing resource, does in fact correspond to a feature of the client.” [Obaidi ¶0077] “The biometric authentication system may monitor sensor data associated with the client device during a real - time session of authenticated access to a computing resource. In doing so, the sensor data may be used to refine existing biometric authentication protocols, or generate new biometric authentication protocols.” [Obaidi ¶0075] “sensor data that indicates that the client device is located in a noise - filled space may cause the biometric authentication system select a biometric authentication protocol other than one associated with a voice recognition profile. Similarly, sensor data that indicates that the client device is being accessed while walking or running may cause the biometric authentication system to avoid image - based biometric authentication protocols that may capture stuttering images. Additionally, sensor data that indicates that the client device is located in a highly - scented space, or that the client is wearing an overpowering perfume or fragrance may cause the biometric authentication protocol to selectively avoid including a scent - based biometric authentication protocol within the authentication policy.” It shows that the authentication score represents the likelihood that an authorized person interacts with the system and it is related to the authentication protocol. The authentication protocol is using the sensor data (score). In this way the authentication score related to the authentication protocol becomes dependent on sensor data (score) which in turns having the noise-filled environment where the noise interacting with the user’s behavior like voice, image or even having perfume or fragrance.) and 
determining whether to approve an authentication request based on a comparison of the authentication score to a threshold authentication score.
But Obaidi fails to disclose:
… the characteristic noise pattern caused by manufacturing deviations of the set of sensors that captured the sensor data
However, Uzun teaches:
… the characteristic noise pattern caused by manufacturing deviations of the set of sensors that captured the sensor data ([Uzun ¶0016] “Because of manufacturing variances and imperfections, each individual sensor can be associated with a unique fingerprint that can be observed on the data that passes through the sensors.” [Uzun ¶0017] “The unique fingerprint can exist because of manufacturing variances or imperfections of the speakers, microphones, processors, interconnects, metal, plastic, or other components that are used in the manufacturing process.” Thus, it is apparent that the noise pattern can be generated from the manufacturing variances or imperfection.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Obaidi’s system of accessing of sensitive biometric authentication system by enhancing Obaidi’s system by using manufacturing variances or imperfection in the device as taught by Uzun for providing an opportunity to generate unique fingerprint or a sensor-based identifier for a system that is based on the hardware using by the system itself. (Uzun ¶0017)
The motivation is to improve Obaidi’s system of accessing of sensitive biometric authentication system further by using manufacturing variances or imperfection in the device to generate unique fingerprint or a sensor-based identifier for a system that is based on the hardware using by the system itself. (Uzun ¶0017) 

Regarding Claim 20: Obaidi in view of Uzun teaches the non-transitory computer-readable medium of claim 15, Obaidi teaches wherein determining whether to approve the authentication request based on the comparison of the authentication score to the threshold authentication score ([Obaidi ¶0019] “a biometric authentication system 106 may generate an authentication policy that authenticates a client identity via one or more biometric authentication protocols.” [Obaidi ¶0024] “system 202 may generate an authentication policy that authenticates a client identity via one or more biometric authentication protocols.” [Obaidi ¶0012] “each biometric authentication protocol may be assigned an authentication score that reflects a likelihood that a biometric sample used to gain an access privilege to the computing resource” [Obaidi ¶0042] “Each security policy may include an indication of a requisite authentication score for biometric authentications protocols that control access to the computing resource.” Thus, the authentication score can be one parameter that is to be compared with requisite (threshold) authentication score to decide the access of computing system.) comprises: 
in response to determining that the authentication score exceeds the threshold authentication score, approving the authentication request. ([Obaidi ¶0059] “In a non-limiting example, the biometric authentication system may select a biometric authentication protocol with an authentication score that is greater than a requisite authentication score associated with the security policy.” Therefore, the client can access the computing device (authentication request is success as per security policy) when authentication score is greater than a requisite (threshold) score.) 

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Obaidi US PGPUB No. 20180309792 in view of Uzun et al US PGPUB No. 20190199719 and further in view of Lindemann US PGPUB No. 20180191695.
 
Regarding Claim 2: Obaidi in view of Uzun teaches the method of claim 1, Obaidi teaches wherein determining the authentication score comprises:
 … 
determining a sensor score based on the characteristic noise pattern identified from the sensor data ([Obaidi ¶0075] “sensor data that indicates that the client device is located in a noise - filled space may cause the biometric authentication system select a biometric authentication protocol other than one associated with a voice recognition profile” So, a sensor data (score) is related to an environment filled with noise.)  and historical characteristic noise patterns identified from the historical sensor data describing physical interactions performed by the authenticated user ([Obaidi ¶0075] “sensor data that indicates that the client device is located in a noise - filled space may cause the biometric authentication system select a biometric authentication protocol other than one associated with a voice recognition profile. Similarly, sensor data that indicates that the client device is being accessed while walking or running may cause the biometric authentication system to avoid image - based biometric authentication protocols that may capture stuttering images. Additionally, sensor data that indicates that the client device is located in a highly - scented space, or that the client is wearing an overpowering perfume or fragrance may cause the biometric authentication protocol to selectively avoid including a scent - based biometric authentication protocol within the authentication policy.” Then sensor data (score) is also having the noise-filled environment where the noise is related to with the user’s behavior like voice, image or even having perfume or fragrance);
But Obaidi in view of Uzun fails to disclose:
determining a physical interaction score based on the sensor data describing the physical interaction with the client device and historical sensor data describing physical interactions performed by the authenticated user
… 
determining the authentication score based on the physical interaction score and the sensor score. 
However, Lindemann teaches:  
determining a physical interaction score based on the sensor data describing the physical interaction with the client device and historical sensor data describing physical interactions performed by the authenticated user; ([Lindemann ¶0219] “in one embodiment , the supplemental location data 2110 includes current local meteorological conditions at the location provided by the location sensor ( s ) 1741” [Lindemann ¶0225] “At 2203, a correlation is performed between the supplemental location data and the sensor data provided by the device sensors. In one embodiment, a relatively higher correlation will result in a relatively higher correlation score at 2204 whereas lower correlations will result in relatively lower correlation scores.” Thus, a correlation (interaction) of the supplemental location data and sensor data is possible. It actually results one kind of physical interaction between the sensor data among sensors at different locations. Accordingly, the correlation score is high for higher correlation and lower correlation results lower correlation score.)
… 
determining the authentication score based on the physical interaction score and the sensor score. ([Lindemann Fig. 22 ¶0224] “At 2202, supplemental location data is collected for the reported location along with sensor data from the client device” [Lindemann Fig. 22 ¶0224] “At 2203, a correlation is performed between the supplemental location data and the sensor data provided by the device sensors” [Lindemann ¶0221] “the authentication policy 1711 may require more rigorous authentication techniques 1712.” [Lindemann ¶0223] “the correlation score provided to the authentication policy engine 1711 comprises a normalized value (e. g., between 0 - 1) indicating a level of correlation.” [Lindemann Fig. 22 ¶0226] “At 2205 one or more authentication techniques are selected based (at least in part) on the correlation score.” Now as authentication techniques contains authentication policy (may be equivalent to authentication protocol) and the authentication policy is corresponded to correlation score which also depending on the sensor data (score) of the sensors at various location. In addition, as the authentication techniques are selected based correlation factor, then it is apparent that the authentication policy (or authentication protocol which assigned with an authentication score) is determined with correlation score (interaction between locational [physical] sensor data) and sensor data.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Obaidi in view of Uzun’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier by enhancing Obaidi and Uzun’s system by correlating the sensor data of various sensor located at different position and making the authentication dependent on the correlation score and sensor data as taught by Lindemann for constructing an authentication policy with more rigorous authentication techniques based on supplemental data correlation module. (Lindemann ¶0221)
The motivation is to improve Obaidi in view of Uzun’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier further by correlating the sensor data of various sensor located at different position and making the authentication dependent on the correlation score and sensor data to build an authentication policy with more rigorous authentication techniques based on supplemental data correlation module. (Lindemann ¶0221)

Regarding Claim 9: Obaidi in view of Uzun teaches the system of claim 8, Obaidi teaches wherein determining the authentication score comprises: 
	… 
determining a sensor score based on the characteristic noise pattern identified from the sensor data ([Obaidi ¶0075] “sensor data that indicates that the client device is located in a noise - filled space may cause the biometric authentication system select a biometric authentication protocol other than one associated with a voice recognition profile” So, a sensor data (score) is related to an environment filled with noise.) and historical characteristic noise patterns identified from the historical sensor data describing physical interactions performed by the authenticated user ([Obaidi ¶0075] “sensor data that indicates that the client device is located in a noise - filled space may cause the biometric authentication system select a biometric authentication protocol other than one associated with a voice recognition profile. Similarly, sensor data that indicates that the client device is being accessed while walking or running may cause the biometric authentication system to avoid image - based biometric authentication protocols that may capture stuttering images. Additionally, sensor data that indicates that the client device is located in a highly - scented space, or that the client is wearing an overpowering perfume or fragrance may cause the biometric authentication protocol to selectively avoid including a scent - based biometric authentication protocol within the authentication policy.” Then sensor data (score) is also having the noise-filled environment where the noise is related to with the user’s behavior like voice, image or even having perfume or fragrance); 
But Obaidi in view of Uzun fails to disclose: 
determining a physical interaction score based on the sensor data describing the physical interaction with the client device and historical sensor data describing physical interactions performed by the authenticated user; 
… 
determining the authentication score based on the physical interaction score and the sensor score.
However, Lindemann teaches:
determining a physical interaction score based on the sensor data describing the physical interaction with the client device and historical sensor data describing physical interactions performed by the authenticated user; ([Lindemann ¶0219] “in one embodiment , the supplemental location data 2110 includes current local meteorological conditions at the location provided by the location sensor ( s ) 1741” [Lindemann ¶0225] “At 2203, a correlation is performed between the supplemental location data and the sensor data provided by the device sensors. In one embodiment, a relatively higher correlation will result in a relatively higher correlation score at 2204 whereas lower correlations will result in relatively lower correlation scores.” Thus, a correlation (interaction) of the supplemental location data and sensor data is possible. It actually results one kind of physical interaction between the sensor data among sensors at different locations. Accordingly, the correlation score is high for higher correlation and lower correlation results lower correlation score.)
… 
determining the authentication score based on the physical interaction score and the sensor score. ([Lindemann Fig. 22 ¶0224] “At 2202, supplemental location data is collected for the reported location along with sensor data from the client device” [Lindemann Fig. 22 ¶0224] “At 2203, a correlation is performed between the supplemental location data and the sensor data provided by the device sensors” [Lindemann ¶0221] “the authentication policy 1711 may require more rigorous authentication techniques 1712.” [Lindemann ¶0223] “the correlation score provided to the authentication policy engine 1711 comprises a normalized value (e. g., between 0 - 1) indicating a level of correlation.” [Lindemann Fig. 22 ¶0226] “At 2205 one or more authentication techniques are selected based (at least in part) on the correlation score.” Now as authentication techniques contains authentication policy (may be equivalent to authentication protocol) and the authentication policy is corresponded to correlation score which also depending on the sensor data (score) of the sensors at various location. In addition, as the authentication techniques are selected based correlation factor, then it is apparent that the authentication policy (or authentication protocol which assigned with an authentication score) is determined with correlation score (interaction between locational [physical] sensor data) and sensor data.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Obaidi in view of Uzun’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier by enhancing Obaidi and Uzun’s system by correlating the sensor data of various sensor located at different position and making the authentication dependent on the correlation score and sensor data as taught by Lindemann for constructing an authentication policy with more rigorous authentication techniques based on supplemental data correlation module. (Lindemann ¶0221)
The motivation is to improve Obaidi in view of Uzun’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier further by correlating the sensor data of various sensor located at different position and making the authentication dependent on the correlation score and sensor data to build an authentication policy with more rigorous authentication techniques based on supplemental data correlation module. (Lindemann ¶0221)

Regarding Claim 16: Obaidi in view of Uzun teaches the non-transitory computer-readable medium of claim 15, Obaidi teaches wherein determining the authentication score comprises: 
	… 
determining a sensor score based on the characteristic noise pattern identified from the sensor data ([Obaidi ¶0075] “sensor data that indicates that the client device is located in a noise - filled space may cause the biometric authentication system select a biometric authentication protocol other than one associated with a voice recognition profile” So, a sensor data (score) is related to an environment filled with noise.) and historical characteristic noise patterns identified from the historical sensor data describing physical interactions performed by the authenticated user ([Obaidi ¶0075] “sensor data that indicates that the client device is located in a noise - filled space may cause the biometric authentication system select a biometric authentication protocol other than one associated with a voice recognition profile. Similarly, sensor data that indicates that the client device is being accessed while walking or running may cause the biometric authentication system to avoid image - based biometric authentication protocols that may capture stuttering images. Additionally, sensor data that indicates that the client device is located in a highly - scented space, or that the client is wearing an overpowering perfume or fragrance may cause the biometric authentication protocol to selectively avoid including a scent - based biometric authentication protocol within the authentication policy.” Then sensor data (score) is also having the noise-filled environment where the noise is related to with the user’s behavior like voice, image or even having perfume or fragrance); 
But Obaidi fails to disclose:
determining a physical interaction score based on the sensor data describing the physical interaction with the client device and historical sensor data describing physical interactions performed by the authenticated user;
…
determining the authentication score based on the physical interaction score and the sensor score.
However, Lindemann teaches:
determining a physical interaction score based on the sensor data describing the physical interaction with the client device and historical sensor data describing physical interactions performed by the authenticated user; ([Lindemann ¶0219] “in one embodiment , the supplemental location data 2110 includes current local meteorological conditions at the location provided by the location sensor ( s ) 1741” [Lindemann ¶0225] “At 2203, a correlation is performed between the supplemental location data and the sensor data provided by the device sensors. In one embodiment, a relatively higher correlation will result in a relatively higher correlation score at 2204 whereas lower correlations will result in relatively lower correlation scores.” Thus, a correlation (interaction) of the supplemental location data and sensor data is possible. It actually results one kind of physical interaction between the sensor data among sensors at different locations. Accordingly, the correlation score is high for higher correlation and lower correlation results lower correlation score.)
…
determining the authentication score based on the physical interaction score and the sensor score. ([Lindemann Fig. 22 ¶0224] “At 2202, supplemental location data is collected for the reported location along with sensor data from the client device” [Lindemann Fig. 22 ¶0224] “At 2203, a correlation is performed between the supplemental location data and the sensor data provided by the device sensors” [Lindemann ¶0221] “the authentication policy 1711 may require more rigorous authentication techniques 1712.” [Lindemann ¶0223] “the correlation score provided to the authentication policy engine 1711 comprises a normalized value (e. g., between 0 - 1) indicating a level of correlation.” [Lindemann Fig. 22 ¶0226] “At 2205 one or more authentication techniques are selected based (at least in part) on the correlation score.” Now as authentication techniques contains authentication policy (may be equivalent to authentication protocol) and the authentication policy is corresponded to correlation score which also depending on the sensor data (score) of the sensors at various location. In addition, as the authentication techniques are selected based correlation factor, then it is apparent that the authentication policy (or authentication protocol which assigned with an authentication score) is determined with correlation score (interaction between locational [physical] sensor data) and sensor data.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Obaidi in view of Uzun’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier by enhancing Obaidi and Uzun’s system by correlating the sensor data of various sensor located at different position and making the authentication dependent on the correlation score and sensor data as taught by Lindemann for constructing an authentication policy with more rigorous authentication techniques based on supplemental data correlation module. (Lindemann ¶0221)
The motivation is to improve Obaidi in view of Uzun’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier further by correlating the sensor data of various sensor located at different position and making the authentication dependent on the correlation score and sensor data to build an authentication policy with more rigorous authentication techniques based on supplemental data correlation module. (Lindemann ¶0221)
  
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Obaidi US PGPUB No. 20180309792 in view of Uzun et al US PGPUB No. 20190199719 and further in view of Lindemann US PGPUB No. 20180191695 and in view of Grajek et al US PGPUB No. 20180069867.

Regarding Claim 3: Obaidi in view of Uzun and further in view of Lindemann teaches the method of claim 2, Obaidi teaches wherein determining the physical interaction score comprises: 
generating a first input based on the sensor data describing the physical interaction with the client device; ([Obaidi ¶0020] “the client device 102 may transmit access request data 108 to the biometric authentication system 106, that includes at least a request for access to a computing resource 104. In some examples, the access request data 108 may also include sensor data associated with the client device 102. The sensor data may be used determine a context of operation and environmental conditions associated with the client device 102. Further, the biometric authentication system 106 may generate an authentication policy that includes one or more biometric authentication protocols, based at least in part on the security policy of the computing resource. In some examples, the authentication policy may be further based at least in part on the context of operation and environmental conditions associated with the client device 102.” Thus, the sensor data from the sensors of a client device are received which is related to the operation (interaction) and environmental (physical) condition of the client device. The authentication policy based on the sensor data is generated and it would be first input.) 
But Obaidi in view of Uzun and further in view of Lindemann fails to disclose: 
providing the first input into a first machine learning model, yielding the physical interaction score, the first machine learning model having been trained based on the historical sensor data describing physical interactions performed by the authenticated user 
However, Grajek teaches:
providing the first input into a first machine learning model, yielding the physical interaction score, ([Grajek ¶0010] “Machine learning models are generated to analyze biometric behavior and user conduct. Such machine learning models provide an identity confidence score to inform whether a user ' s session should be maintained or terminated.” [Garjek ¶0004] “The identification confidence score is based on one or more characteristics of the user” [Garjek ¶0033] “Once the pre - authentication procedure 105 is complete, the system 100 may perform an ID confidence score evaluation 150. As noted above, the ID confidence score may be determined through the pre - authentication procedure 10, and / or may indicate the system ' s 100 trust that the user is who they purport to be.” [Grajek ¶0040] “A machine learning model can be created for each individual user that identifies the user by the specific actions and commands. … These items can be utilized to create a model that can be used to identify the user during continuous authentication 160. If the conduct of the user is anomalous to the user conduct represented by the conduct model, then the user ' s ID confidence score can be adjusted by lowering of the score." [Garjek ¶0043] “Created behavioral biometric and / or user conduct models 166 can be created using a Bayesian hierarchical regression or mixed effects regression for modeling duration times as functions of unigrams, diagrams, and trigrams.” It suggests that the ID confidence score is related to the one or more characteristics of the user which is also considered as authentication policy because it is determined through the pre-authentication procedure to indicate substantial user. On the other hand, as the ID confidence score is dependent on one or more characteristics of the user, we can say that this ID confidence score is coming out from some physical interaction of the client device. Also, the policy or pre-authentication procedure is provided to a machine learning model based on Bayesian hierarchical regression or mixed effects regression created for individual users which outputs an identity confidence score whether a user is to be maintained (authenticated) or terminated (revoking authentication) of a user. This machine learning model based on Bayesian hierarchical regression or mixed effects regression can be regarded as first machine learning model.) the first machine learning model having been trained based on the historical sensor data describing physical interactions performed by the authenticated user ([Grajek ¶0026] “… a different data store may be utilized for the history of logon information.” [Grajek ¶0054] “… the system 100 can utilize the user - related information 105 to determine whether the user ' s behaviors and conducts are anomalous compared to the user ' s historical usage patterns.” [Grajek ¶0067] “In some aspects, the event / snapshot collector 216 can be an on resource and / or off - resource entity capable of keeping a history of the snapshots of user activities.” Therefore, a historical data base is used by the first machine learning model for training purpose.) 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Obaidi in view of Uzun and further in view of Lindemann’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier depending on the correlation score coming from various sensors located at different positions by enhancing Obaidi in view of Uzun and further in view of Lindemann’s system by employing a machine learning model based on  based on Bayesian hierarchical regression or mixed effects regression for the sensor data as taught by Grajek for monitoring the anomalous user activities through identifying the user with continuous authentication. (Grajek ¶0040)
The motivation is to improve Obaidi in view of Uzun and further in view of Lindemann’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier depending on the correlation score coming from various sensors located at different positions further by employing a machine learning model based on  based on Bayesian hierarchical regression or mixed effects regression for the sensor data as taught by Grajek to monitor the anomalous user activities through identifying the user with continuous authentication. (Grajek ¶0040) 

Regarding Claim 10: Obaidi in view of Uzun and further in view of Lindemann teaches the system of claim 9, Obaidi teaches wherein determining the physical interaction score comprises: 
generating a first input based on the sensor data describing the physical interaction with the client device; ([Obaidi ¶0020] “the client device 102 may transmit access request data 108 to the biometric authentication system 106, that includes at least a request for access to a computing resource 104. In some examples, the access request data 108 may also include sensor data associated with the client device 102. The sensor data may be used determine a context of operation and environmental conditions associated with the client device 102. Further, the biometric authentication system 106 may generate an authentication policy that includes one or more biometric authentication protocols, based at least in part on the security policy of the computing resource. In some examples, the authentication policy may be further based at least in part on the context of operation and environmental conditions associated with the client device 102.” Thus, the sensor data from the sensors of a client device are received which is related to the operation (interaction) and environmental (physical) condition of the client device. The authentication policy based on the sensor data is generated and it would be first input.) 
But Obaidi in view of Uzun and further in view of Lindemann fails to disclose:
providing the first input into a first machine learning model, yielding the physical interaction score, the first machine learning model having been trained based on the historical sensor data describing physical interactions performed by the authenticated user.
However, Grajek teaches: 
providing the first input into a first machine learning model, yielding the physical interaction score, ([Grajek ¶0010] “Machine learning models are generated to analyze biometric behavior and user conduct. Such machine learning models provide an identity confidence score to inform whether a user ' s session should be maintained or terminated.” [Garjek ¶0004] “The identification confidence score is based on one or more characteristics of the user” [Garjek ¶0033] “Once the pre - authentication procedure 105 is complete, the system 100 may perform an ID confidence score evaluation 150. As noted above, the ID confidence score may be determined through the pre - authentication procedure 10, and / or may indicate the system ' s 100 trust that the user is who they purport to be.” [Grajek ¶0040] “A machine learning model can be created for each individual user that identifies the user by the specific actions and commands. … These items can be utilized to create a model that can be used to identify the user during continuous authentication 160. If the conduct of the user is anomalous to the user conduct represented by the conduct model, then the user ' s ID confidence score can be adjusted by lowering of the score." [Garjek ¶0043] “Created behavioral biometric and / or user conduct models 166 can be created using a Bayesian hierarchical regression or mixed effects regression for modeling duration times as functions of unigrams, diagrams, and trigrams.” It suggests that the ID confidence score is related to the one or more characteristics of the user which is also considered as authentication policy because it is determined through the pre-authentication procedure to indicate substantial user. On the other hand, as the ID confidence score is dependent on one or more characteristics of the user, we can say that this ID confidence score is coming out from some physical interaction of the client device. Also, the policy or pre-authentication procedure is provided to a machine learning model based on Bayesian hierarchical regression or mixed effects regression created for individual users which outputs an identity confidence score whether a user is to be maintained (authenticated) or terminated (revoking authentication) of a user. This machine learning model based on Bayesian hierarchical regression or mixed effects regression can be regarded as first machine learning model.) the first machine learning model having been trained based on the historical sensor data describing physical interactions performed by the authenticated user. ([Grajek ¶0026] “… a different data store may be utilized for the history of logon information.” [Grajek ¶0054] “… the system 100 can utilize the user - related information 105 to determine whether the user ' s behaviors and conducts are anomalous compared to the user ' s historical usage patterns.” [Grajek ¶0067] “In some aspects, the event / snapshot collector 216 can be an on resource and / or off - resource entity capable of keeping a history of the snapshots of user activities.” Therefore, a historical data base is used by the first machine learning model for training purpose.) 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Obaidi in view of Uzun and further in view of Lindemann’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier depending on the correlation score coming from various sensors located at different positions by enhancing Obaidi in view of Uzun and further in view of Lindemann’s system by employing a machine learning model based on  based on Bayesian hierarchical regression or mixed effects regression for the sensor data as taught by Grajek for monitoring the anomalous user activities through identifying the user with continuous authentication. (Grajek ¶0040)
The motivation is to improve Obaidi in view of Uzun and further in view of Lindemann’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier depending on the correlation score coming from various sensors located at different positions further by employing a machine learning model based on  based on Bayesian hierarchical regression or mixed effects regression for the sensor data as taught by Grajek to monitor the anomalous user activities through identifying the user with continuous authentication. (Grajek ¶0040) 

Regarding Claim 17: Obaidi in view of Uzun and further in view of Lindemann teaches the non-transitory computer-readable medium of claim 16, Obaidi teaches wherein determining the physical interaction score comprises: 
generating a first input based on the sensor data describing the physical interaction with the client device; ([Obaidi ¶0020] “the client device 102 may transmit access request data 108 to the biometric authentication system 106, that includes at least a request for access to a computing resource 104. In some examples, the access request data 108 may also include sensor data associated with the client device 102. The sensor data may be used determine a context of operation and environmental conditions associated with the client device 102. Further, the biometric authentication system 106 may generate an authentication policy that includes one or more biometric authentication protocols, based at least in part on the security policy of the computing resource. In some examples, the authentication policy may be further based at least in part on the context of operation and environmental conditions associated with the client device 102.” Thus, the sensor data from the sensors of a client device are received which is related to the operation (interaction) and environmental (physical) condition of the client device. The authentication policy based on the sensor data is generated and it would be first input.) 
But Obaidi in view of Uzun and further in view of Lindemann fails to disclose:
providing the first input into a first machine learning model, yielding the physical interaction score, the first machine learning model having been trained based on the historical sensor data describing physical interactions performed by the authenticated user.
However, Grajek teaches:
providing the first input into a first machine learning model, yielding the physical interaction score, ([Grajek ¶0010] “Machine learning models are generated to analyze biometric behavior and user conduct. Such machine learning models provide an identity confidence score to inform whether a user ' s session should be maintained or terminated.” [Garjek ¶0004] “The identification confidence score is based on one or more characteristics of the user” [Garjek ¶0033] “Once the pre - authentication procedure 105 is complete, the system 100 may perform an ID confidence score evaluation 150. As noted above, the ID confidence score may be determined through the pre - authentication procedure 10, and / or may indicate the system ' s 100 trust that the user is who they purport to be.” [Grajek ¶0040] “A machine learning model can be created for each individual user that identifies the user by the specific actions and commands. … These items can be utilized to create a model that can be used to identify the user during continuous authentication 160. If the conduct of the user is anomalous to the user conduct represented by the conduct model, then the user ' s ID confidence score can be adjusted by lowering of the score." [Garjek ¶0043] “Created behavioral biometric and / or user conduct models 166 can be created using a Bayesian hierarchical regression or mixed effects regression for modeling duration times as functions of unigrams, diagrams, and trigrams.” It suggests that the ID confidence score is related to the one or more characteristics of the user which is also considered as authentication policy because it is determined through the pre-authentication procedure to indicate substantial user. On the other hand, as the ID confidence score is dependent on one or more characteristics of the user, we can say that this ID confidence score is coming out from some physical interaction of the client device. Also, the policy or pre-authentication procedure is provided to a machine learning model based on Bayesian hierarchical regression or mixed effects regression created for individual users which outputs an identity confidence score whether a user is to be maintained (authenticated) or terminated (revoking authentication) of a user. This machine learning model based on Bayesian hierarchical regression or mixed effects regression can be regarded as first machine learning model.) the first machine learning model having been trained based on the historical sensor data describing physical interactions performed by the authenticated user. ([Grajek ¶0026] “… a different data store may be utilized for the history of logon information.” [Grajek ¶0054] “… the system 100 can utilize the user - related information 105 to determine whether the user ' s behaviors and conducts are anomalous compared to the user ' s historical usage patterns.” [Grajek ¶0067] “In some aspects, the event / snapshot collector 216 can be an on resource and / or off - resource entity capable of keeping a history of the snapshots of user activities.” Therefore, a historical data base is used by the first machine learning model for training purpose.) 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Obaidi in view of Uzun and further in view of Lindemann’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier depending on the correlation score coming from various sensors located at different positions by enhancing Obaidi in view of Uzun and further in view of Lindemann’s system by employing a machine learning model based on  based on Bayesian hierarchical regression or mixed effects regression for the sensor data as taught by Grajek for monitoring the anomalous user activities through identifying the user with continuous authentication. (Grajek ¶0040)
The motivation is to improve Obaidi in view of Uzun and further in view of Lindemann’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier depending on the correlation score coming from various sensors located at different positions further by employing a machine learning model based on  based on Bayesian hierarchical regression or mixed effects regression for the sensor data as taught by Grajek to monitor the anomalous user activities through identifying the user with continuous authentication. (Grajek ¶0040) 

Claims 4, 5, 11, 12,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Obaidi US PGPUB No. 20180309792 in view of Uzun et al US PGPUB No. 20190199719 in view of Lindemann US PGPUB No. 20180191695 and in view of Grajek et al US PGPUB No. 20180069867 and further in view of Lee et al US PGPUB No. 20170227995
  
Regarding Claim 4: Obaidi in view of Uzun in view of Lindemann and further in view of Grajiek teaches the method of claim 3, Obaidi teaches wherein determining the sensor score comprises: 
generating a second input based on the characteristic noise pattern identified from the sensor data; ([Obaidi ¶0015] “the biometric authentication system may determine that a voice - recognition authentication protocol may not be appropriate for a noise - filled environment, or that an image - based authentication protocol may not be appropriate in a brightly lit or dimly lit space. Similarly, a scent - based authentication protocol may not be appropriate in a highly scented environment. [Obaidi ¶0075] “sensor data that indicates that the client device is located in a noise - filled space may cause the biometric authentication system select a biometric authentication protocol other than one associated with a voice recognition profile” Therefore the authentication protocol is dependent on the noise-filled environment level coming from the sensor data. This authentication protocol may be considered as second parameter.)  
But Obaidi in view of Uzun in view of Lindemann and further in view of Grajek fails to disclose: 
providing the second input into a second machine learning model, yielding the sensor score, the second machine learning model having been trained based on the historical characteristic noise patterns identified from the historical sensor data describing physical interactions performed by the authenticated user.
However, Lee teaches:
providing the second input into a second machine learning model, yielding the sensor score, ([Lee ¶0113] “The protocols that are used to communicate sensor and authentication information are known, and it is envisioned that one skilled in the art would recognize which protocols would be effective for communicating among the various sensors.” [Lee ¶0032] “The present invention is directed to methods and systems capable of implicitly authenticating users based on information gathered from one or more sensors and an authentication model trained via a machine learning technique.” [Lee ¶0009] “The authentication may also involve the use of multiple features from the measurements, including one or more frequency domain features, one or more time domain features, or a combination of the two.” [Lee ¶0074] “A confidence score (CS) for the k-th authentication feature vector xkT can be defined in a variety of ways.” [Lee ¶0077] “A system that recognizes a user's behavior drift by checking the confidence score could then go back to the training module again, and upload the legitimate user's authentication feature vectors to the training module until the new behavior (authentication model) is learned.” [Lee ¶0077] “After retraining the user's authentication models, it can be seen that the confidence score increases to normal values from Day 8 in FIG. 11B” [Lee ¶0094] “In other embodiments, Support Vector Machines (SVMs) is a preferred method. SVMs are state-of-the-art large margin classifiers, which represent a class of Super vised machine learning algorithms. After obtaining the features from sensors,” Thus, the machine learning with SVM can be employed with user ‘s behavior drift (noise) data by checking the confidence score to learn a new behavior which correspond to an authentication model or protocol. This machine learning model is also outputting the confidence score which is related to feature vectors involving the authentication meaning these are data collected from sensor. The machine learning model with SVM method can be considered as second machine learning model.) the second machine learning model have been trained based on the historical characteristic noise patterns identified from the historical sensor data describing physical interactions performed by the authenticated user ([Lee ¶0068] “The size of the data set also affects the overall authentication accuracy because a larger training data set provides the system more information. As shown in FIG. 9. for one particular system configuration, training data set sizes from 100 to 1200 produced accuracies above 80% …” [Lee ¶0104] “First, as seen in FIGS. 14A, 14B, accuracy increases with faster sampling rate because more detailed information is used from each sensor. Second, the accelerometer and the magnetometer have much better accuracy performance than the orientation sensor, especially for the second data set.” [Lee ¶0077] “A system that recognizes a user's behavior drift by checking the confidence score could then go back to the training module again, and upload the legitimate user's authentication feature vectors to the training module until the new behavior (authentication model) is learned.” Thus, for higher authentication accuracy, larger training data set are to be used for getting more information. Also, the sampling rate for different data set coming from various sensors (say accelerometer, magnetometer, etc.) is also playing important role in this accuracy. It is suggesting that we must have historical sensor data.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Obaidi in view of Uzun and further in view of Lindemann and in view of Grajek’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier depending on the correlation score coming from various sensors located at different positions employed to machine learning based on Bayesian hierarchical regression by enhancing Obaidi in view of Uzun and further in view of Lindemann and in view of Grajek’s by employing a machine learning model based on  based on Support Vector Mechanism (SVM) with features vectors related to the sensor data as taught by Lee for continuous background monitoring in implicit authentication scenarios, without requiring user interaction (Lee ¶0065) and achieving higher accuracy in case of SVM compared to Naïve Bayes (Lee Table VI). 
The motivation is to improve Obaidi in view of Uzun and further in view of Lindemann and in view of Grajek’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier depending on the correlation score coming from various sensors located at different positions employed to machine learning based on Bayesian hierarchical regression further by employing a machine learning model based on  based on Support Vector Mechanism (SVM) to monitor continuously in implicit authentication scenarios, without requiring user interaction (Lee ¶0065) and to achieve higher accuracy in case of SVM compared to Naïve Bayes (Lee Table VI).

Regarding Claim 5: Obaidi in view of Uzun in view of Lindemann in view of Grajiek and further in view of Lee teaches the method of claim 4, Obaidi in view of Uzun fails to disclose: wherein determining the authentication score based on the physical interaction score and the sensor score comprises:  
generating a third input based on the physical interaction score and the sensor score;
providing the third input into a third machine learning model, yielding the authentication score, the third machine learning model having been trained based on the historical sensor data describing physical interactions performed by the authenticated user and the historical characteristic noise patterns identified from the historical sensor data describing physical interactions performed by the authenticated user. 
However, Lindemann teaches:
generating a third input based on the physical interaction score and the sensor score; ([Lindemann Fig. 22 ¶0224] “At 2202, supplemental location data is collected for the reported location along with sensor data from the client device” [Lindemann Fig. 22 ¶0224] “At 2203, a correlation is performed between the supplemental location data and the sensor data provided by the device sensors” [Lindemann ¶0221] “the authentication policy 1711 may require more rigorous authentication techniques 1712.” [Lindemann ¶0223] “the correlation score provided to the authentication policy engine 1711 comprises a normalized value (e. g., between 0 - 1) indicating a level of correlation.” [Lindemann Fig. 22 ¶0226] “At 2205 one or more authentication techniques are selected based (at least in part) on the correlation score.” Now as authentication techniques contains authentication policy (may be equivalent to authentication protocol) and the authentication policy is corresponded to correlation score which also depending on the sensor data (score) of the sensors at various location. In addition, as the authentication techniques are selected based correlation factor, then it is apparent that the authentication policy (or authentication protocol) which assigned with an authentication score is determined with correlation score (interaction between locational [physical] sensor data) and sensor data. Let us consider authentication score as third input which is generated by correlation between sensor data.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Obaidi in view of Uzun’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier by enhancing Obaidi and Uzun’s system by correlating the sensor data of various sensor located at different position and making the authentication dependent on the correlation score and sensor data which gives rise an authentication score as taught by Lindemann for constructing an authentication policy with more rigorous authentication techniques based on supplemental data correlation module. (Lindemann ¶0221)
The motivation is to improve Obaidi in view of Uzun’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier further by correlating the sensor data of various sensor located at different position and making the authentication dependent on the correlation score and sensor data to build an authentication policy and authentication score with more rigorous authentication techniques based on supplemental data correlation module. (Lindemann ¶0221)
But Obaidi in view of Uzun in view of Lindemann and further in view of Grajek fails to disclose:
providing the third input into a third machine learning model, yielding the authentication score, the third machine learning model having been trained based on the historical sensor data describing physical interactions performed by the authenticated user and the historical characteristic noise patterns identified from the historical sensor data describing physical interactions performed by the authenticated user.
However, Lee teaches:
providing the third input into a third machine learning model, yielding the authentication score, ([Lee ¶0032] “The present invention is directed to methods and systems capable of implicitly authenticating users based on information gathered from one or more sensors and an authentication model trained via a machine learning technique.” [Lee ¶0009] “The authentication may also involve the use of multiple features from the measurements, including one or more frequency domain features, one or more time domain features, or a combination of the two.” [Lee ¶0074] “A confidence score (CS) for the k-th authentication feature vector xkT can be defined in a variety of ways. One method is to define CS as the distance between X," and the corresponding authentication classifier w*.” [Lee ¶0077] “A system that recognizes a user's behavior drift by checking the confidence score could then go back to the training module again, and upload the legitimate user's authentication feature vectors to the training module until the new behavior (authentication model) is learned.” [Lee ¶0077] “After retraining the user's authentication models, it can be seen that the confidence score increases to normal values from Day 8 in FIG. 11B” [Lee ¶0085] “Some potential machine learning techniques include, but are not limited to decision trees, kernel ridge regression (KRR), support vector machine (SVM) algorithms…” [Lee ¶0088] “Kernel ridge regressions (KRR) have been widely used for classification analysis. The advantage of KRR is that the computational complexity is much less than other machine learning methods, e.g., SVM.” Thus, the machine learning with KKR can be employed with user ‘s behavior drift data by checking the confidence score to learn a new behavior which correspond to an authentication model or protocol. Also, one method to define confidence score is as distance between the feature vector X which is actually represents an interaction between the sensor data.  This machine learning model is also outputting the confidence score which is related to feature vectors involving the authentication meaning these are data collected from sensor. The machine learning model with KKR method can be considered as third machine learning model.) the third machine learning model having been trained based on the historical sensor data describing physical interactions performed by the authenticated user and the historical characteristic noise patterns identified from the historical sensor data describing physical interactions performed by the authenticated user. ([Lee ¶0068] “The size of the data set also affects the overall authentication accuracy because a larger training data set provides the system more information. As shown in FIG. 9. for one particular system configuration, training data set sizes from 100 to 1200 produced accuracies above 80% …” [Lee ¶0104] “First, as seen in FIGS. 14A, 14B, accuracy increases with faster sampling rate because more detailed information is used from each sensor. Second, the accelerometer and the magnetometer have much better accuracy performance than the orientation sensor, especially for the second data set.” [Lee ¶0077] “A system that recognizes a user's behavior drift by checking the confidence score could then go back to the training module again, and upload the legitimate user's authentication feature vectors to the training module until the new behavior (authentication model) is learned.” Thus, for higher authentication accuracy, larger training data set are to be used for getting more information. Also, the sampling rate for different data set coming from various sensors (say accelerometer, magnetometer, etc.) is also playing important role in this accuracy. It is suggesting that we must have historical sensor data.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Obaidi in view of Uzun and further in view of Lindemann and in view of Grajek’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier depending on the correlation score coming from various sensors located at different positions employed to machine learning based on Bayesian hierarchical regression by enhancing Obaidi in view of Uzun and further in view of Lindemann and in view of Grajek’s by employing a machine learning model based on  based on kernel ridge regression (KRR) with features vectors related to the sensor data as taught by Lee for continuous background monitoring in implicit authentication scenarios, without requiring user interaction (Lee ¶0065) and with advantage of KRR is that the computational complexity is much less than other machine learning methods like SVM. (Lee ¶0088)
The motivation is to improve Obaidi in view of Uzun and further in view of Lindemann and in view of Grajek’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier depending on the correlation score coming from various sensors located at different positions employed to machine learning based on Bayesian hierarchical regression further by employing a machine learning model based on  based on kernel ridge regression (KRR) to monitor continuously in implicit authentication scenarios, without requiring user interaction (Lee ¶0065) and with advantage of KRR is that the computational complexity is much less than other machine learning methods, like SVM. (Lee ¶0088).

Regarding Claim 11: Obaidi in view of Uzun in view of Lindemann and further in view of Grajiek teaches the system of claim 10, Obaidi teaches wherein determining the sensor score comprises: 
generating a second input based on the characteristic noise pattern identified from the sensor data; ([Obaidi ¶0015] “the biometric authentication system may determine that a voice - recognition authentication protocol may not be appropriate for a noise - filled environment, or that an image - based authentication protocol may not be appropriate in a brightly lit or dimly lit space. Similarly, a scent - based authentication protocol may not be appropriate in a highly scented environment. [Obaidi ¶0075] “sensor data that indicates that the client device is located in a noise - filled space may cause the biometric authentication system select a biometric authentication protocol other than one associated with a voice recognition profile” Therefore the authentication protocol is dependent on the noise-filled environment level coming from the sensor data. This authentication protocol may be considered as second parameter.) 
But Obaidi in view of Uzun in view of Lindemann and further in view of Grajek fails to disclose:
providing the second input into a second machine learning model, yielding the sensor score, the second machine learning model having been trained based on the historical characteristic noise patterns identified from the historical sensor data describing physical interactions performed by the authenticated user.
However, Lee teaches:
providing the second input into a second machine learning model, yielding the sensor score ([Lee ¶0113] “The protocols that are used to communicate sensor and authentication information are known, and it is envisioned that one skilled in the art would recognize which protocols would be effective for communicating among the various sensors.” [Lee ¶0032] “The present invention is directed to methods and systems capable of implicitly authenticating users based on information gathered from one or more sensors and an authentication model trained via a machine learning technique.” [Lee ¶0009] “The authentication may also involve the use of multiple features from the measurements, including one or more frequency domain features, one or more time domain features, or a combination of the two.” [Lee ¶0074] “A confidence score (CS) for the k-th authentication feature vector xkT can be defined in a variety of ways.” [Lee ¶0077] “A system that recognizes a user's behavior drift by checking the confidence score could then go back to the training module again, and upload the legitimate user's authentication feature vectors to the training module until the new behavior (authentication model) is learned.” [Lee ¶0077] “After retraining the user's authentication models, it can be seen that the confidence score increases to normal values from Day 8 in FIG. 11B” [Lee ¶0094] “In other embodiments, Support Vector Machines (SVMs) is a preferred method. SVMs are state-of-the-art large margin classifiers, which represent a class of Super vised machine learning algorithms. After obtaining the features from sensors,” Thus, the machine learning with SVM can be employed with user ‘s behavior drift (noise) data by checking the confidence score to learn a new behavior which correspond to an authentication model or protocol. This machine learning model is also outputting the confidence score which is related to feature vectors involving the authentication meaning these are data collected from sensor. The machine learning model with SVM method can be considered as second machine learning model.) the second machine learning model having been trained based on the historical characteristic noise patterns identified from the historical sensor data describing physical interactions performed by the authenticated user ([Lee ¶0068] “The size of the data set also affects the overall authentication accuracy because a larger training data set provides the system more information. As shown in FIG. 9. for one particular system configuration, training data set sizes from 100 to 1200 produced accuracies above 80% …” [Lee ¶0104] “First, as seen in FIGS. 14A, 14B, accuracy increases with faster sampling rate because more detailed information is used from each sensor. Second, the accelerometer and the magnetometer have much better accuracy performance than the orientation sensor, especially for the second data set.” [Lee ¶0077] “A system that recognizes a user's behavior drift by checking the confidence score could then go back to the training module again, and upload the legitimate user's authentication feature vectors to the training module until the new behavior (authentication model) is learned.” Thus, for higher authentication accuracy, larger training data set are to be used for getting more information. Also, the sampling rate for different data set coming from various sensors (say accelerometer, magnetometer, etc.) is also playing important role in this accuracy. It is suggesting that we must have historical sensor data.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Obaidi in view of Uzun and further in view of Lindemann and in view of Grajek’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier depending on the correlation score coming from various sensors located at different positions employed to machine learning based on Bayesian hierarchical regression by enhancing Obaidi in view of Uzun and further in view of Lindemann and in view of Grajek’s by employing a machine learning model based on  based on Support Vector Mechanism (SVM) with features vectors related to the sensor data as taught by Lee for continuous background monitoring in implicit authentication scenarios, without requiring user interaction (Lee ¶0065) and achieving higher accuracy in case of SVM compared to Naïve Bayes (Lee Table VI). 
The motivation is to improve Obaidi in view of Uzun and further in view of Lindemann and in view of Grajek’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier depending on the correlation score coming from various sensors located at different positions employed to machine learning based on Bayesian hierarchical regression further by employing a machine learning model based on  based on Support Vector Mechanism (SVM) to monitor continuously in implicit authentication scenarios, without requiring user interaction (Lee ¶0065) and to achieve higher accuracy in case of SVM compared to Naïve Bayes (Lee Table VI). 

Regarding Claim 12: Obaidi in view of Uzun in view of Lindemann in view of Grajiek and further in view of Lee teaches the system of claim 11, Obaidi in view of Uzun fails to disclose: wherein determining the authentication score based on the physical interaction score and the sensor score comprises: 
generating a third input based on the physical interaction score and the sensor score; and 
providing the third input into a third machine learning model, yielding the authentication score, the third machine learning model having been trained based on the historical sensor data describing physical interactions performed by the authenticated user and the historical characteristic noise patterns identified from the historical sensor data describing physical interactions performed by the authenticated user.
However, Lindemann teaches:
generating a third input based on the physical interaction score and the sensor score; ; ([Lindemann Fig. 22 ¶0224] “At 2202, supplemental location data is collected for the reported location along with sensor data from the client device” [Lindemann Fig. 22 ¶0224] “At 2203, a correlation is performed between the supplemental location data and the sensor data provided by the device sensors” [Lindemann ¶0221] “the authentication policy 1711 may require more rigorous authentication techniques 1712.” [Lindemann ¶0223] “the correlation score provided to the authentication policy engine 1711 comprises a normalized value (e. g., between 0 - 1) indicating a level of correlation.” [Lindemann Fig. 22 ¶0226] “At 2205 one or more authentication techniques are selected based (at least in part) on the correlation score.” Now as authentication techniques contains authentication policy (may be equivalent to authentication protocol) and the authentication policy is corresponded to correlation score which also depending on the sensor data (score) of the sensors at various location. In addition, as the authentication techniques are selected based correlation factor, then it is apparent that the authentication policy (or authentication protocol) which assigned with an authentication score is determined with correlation score (interaction between locational [physical] sensor data) and sensor data. Let us consider authentication score as third input which is generated by correlation between sensor data.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Obaidi in view of Uzun’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier by enhancing Obaidi and Uzun’s system by correlating the sensor data of various sensor located at different position and making the authentication dependent on the correlation score and sensor data which gives rise an authentication score as taught by Lindemann for constructing an authentication policy with more rigorous authentication techniques based on supplemental data correlation module. (Lindemann ¶0221)
The motivation is to improve Obaidi in view of Uzun’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier further by correlating the sensor data of various sensor located at different position and making the authentication dependent on the correlation score and sensor data to build an authentication policy and authentication score with more rigorous authentication techniques based on supplemental data correlation module. (Lindemann ¶0221)
But Obaidi in view of Uzun in view of Lindemann and further in view of Grajek fails to disclose: 
providing the third input into a third machine learning model, yielding the authentication score, the third machine learning model having been trained based on the historical sensor data describing physical interactions performed by the authenticated user and the historical characteristic noise patterns identified from the historical sensor data describing physical interactions performed by the authenticated user.
However, Lee teaches:
providing the third input into a third machine learning model, yielding the authentication score, ([Lee ¶0032] “The present invention is directed to methods and systems capable of implicitly authenticating users based on information gathered from one or more sensors and an authentication model trained via a machine learning technique.” [Lee ¶0009] “The authentication may also involve the use of multiple features from the measurements, including one or more frequency domain features, one or more time domain features, or a combination of the two.” [Lee ¶0074] “A confidence score (CS) for the k-th authentication feature vector xkT can be defined in a variety of ways. One method is to define CS as the distance between X," and the corresponding authentication classifier w*.” [Lee ¶0077] “A system that recognizes a user's behavior drift by checking the confidence score could then go back to the training module again, and upload the legitimate user's authentication feature vectors to the training module until the new behavior (authentication model) is learned.” [Lee ¶0077] “After retraining the user's authentication models, it can be seen that the confidence score increases to normal values from Day 8 in FIG. 11B” [Lee ¶0085] “Some potential machine learning techniques include, but are not limited to decision trees, kernel ridge regression (KRR), support vector machine (SVM) algorithms…” [Lee ¶0088] “Kernel ridge regressions (KRR) have been widely used for classification analysis. The advantage of KRR is that the computational complexity is much less than other machine learning methods, e.g., SVM.” Thus, the machine learning with KKR can be employed with user ‘s behavior drift data by checking the confidence score to learn a new behavior which correspond to an authentication model or protocol. Also, one method to define confidence score is as distance between the feature vector X which is actually represents an interaction between the sensor data.  This machine learning model is also outputting the confidence score which is related to feature vectors involving the authentication meaning these are data collected from sensor. The machine learning model with KKR method can be considered as third machine learning model.) the third machine learning model having been trained based on the historical sensor data describing physical interactions performed by the authenticated user and the historical characteristic noise patterns identified from the historical sensor data describing physical interactions performed by the authenticated user. ([Lee ¶0068] “The size of the data set also affects the overall authentication accuracy because a larger training data set provides the system more information. As shown in FIG. 9. for one particular system configuration, training data set sizes from 100 to 1200 produced accuracies above 80% …” [Lee ¶0104] “First, as seen in FIGS. 14A, 14B, accuracy increases with faster sampling rate because more detailed information is used from each sensor. Second, the accelerometer and the magnetometer have much better accuracy performance than the orientation sensor, especially for the second data set.” [Lee ¶0077] “A system that recognizes a user's behavior drift by checking the confidence score could then go back to the training module again, and upload the legitimate user's authentication feature vectors to the training module until the new behavior (authentication model) is learned.” Thus, for higher authentication accuracy, larger training data set are to be used for getting more information. Also, the sampling rate for different data set coming from various sensors (say accelerometer, magnetometer, etc.) is also playing important role in this accuracy. It is suggesting that we must have historical sensor data.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Obaidi in view of Uzun and further in view of Lindemann and in view of Grajek’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier depending on the correlation score coming from various sensors located at different positions employed to machine learning based on Bayesian hierarchical regression by enhancing Obaidi in view of Uzun and further in view of Lindemann and in view of Grajek’s by employing a machine learning model based on  based on kernel ridge regression (KRR) with features vectors related to the sensor data as taught by Lee for continuous background monitoring in implicit authentication scenarios, without requiring user interaction (Lee ¶0065) and with advantage of KRR is that the computational complexity is much less than other machine learning methods like SVM. (Lee ¶0088)
The motivation is to improve Obaidi in view of Uzun and further in view of Lindemann and in view of Grajek’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier depending on the correlation score coming from various sensors located at different positions employed to machine learning based on Bayesian hierarchical regression further by employing a machine learning model based on  based on kernel ridge regression (KRR) to monitor continuously in implicit authentication scenarios, without requiring user interaction (Lee ¶0065) and with advantage of KRR is that the computational complexity is much less than other machine learning methods, like SVM. (Lee ¶0088).

Regarding Claim 18: Obaidi in view of Uzun in view of Lindemann and further in view of Grajiek teaches the non-transitory computer-readable medium of claim 17, Obaidi teaches wherein determining the sensor score comprises:wherein determining the sensor score comprises: 
generating a second input based on the characteristic noise pattern identified from the sensor data; ([Obaidi ¶0015] “the biometric authentication system may determine that a voice - recognition authentication protocol may not be appropriate for a noise - filled environment, or that an image - based authentication protocol may not be appropriate in a brightly lit or dimly lit space. Similarly, a scent - based authentication protocol may not be appropriate in a highly scented environment. [Obaidi ¶0075] “sensor data that indicates that the client device is located in a noise - filled space may cause the biometric authentication system select a biometric authentication protocol other than one associated with a voice recognition profile” Therefore the authentication protocol is dependent on the noise-filled environment level coming from the sensor data. This authentication protocol may be considered as second parameter.)   
But Obaidi in view of Uzun in view of Lindemann and further in view of Grajek fails to disclose:
providing the second input into a second machine learning model, yielding the sensor score, the second machine learning model having been trained based on the historical characteristic noise patterns identified from the historical sensor data describing physical interactions performed by the authenticated user.
However, Lee teaches:
providing the second input into a second machine learning model, yielding the sensor score, ([Lee ¶0113] “The protocols that are used to communicate sensor and authentication information are known, and it is envisioned that one skilled in the art would recognize which protocols would be effective for communicating among the various sensors.” [Lee ¶0032] “The present invention is directed to methods and systems capable of implicitly authenticating users based on information gathered from one or more sensors and an authentication model trained via a machine learning technique.” [Lee ¶0009] “The authentication may also involve the use of multiple features from the measurements, including one or more frequency domain features, one or more time domain features, or a combination of the two.” [Lee ¶0074] “A confidence score (CS) for the k-th authentication feature vector xkT can be defined in a variety of ways.” [Lee ¶0077] “A system that recognizes a user's behavior drift by checking the confidence score could then go back to the training module again, and upload the legitimate user's authentication feature vectors to the training module until the new behavior (authentication model) is learned.” [Lee ¶0077] “After retraining the user's authentication models, it can be seen that the confidence score increases to normal values from Day 8 in FIG. 11B” [Lee ¶0094] “In other embodiments, Support Vector Machines (SVMs) is a preferred method. SVMs are state-of-the-art large margin classifiers, which represent a class of Super vised machine learning algorithms. After obtaining the features from sensors,” Thus, the machine learning with SVM can be employed with user ‘s behavior drift (noise) data by checking the confidence score to learn a new behavior which correspond to an authentication model or protocol. This machine learning model is also outputting the confidence score which is related to feature vectors involving the authentication meaning these are data collected from sensor. The machine learning model with SVM method can be considered as second machine learning model.) the second machine learning model having been trained based on the historical characteristic noise patterns identified from the historical sensor data describing physical interactions performed by the authenticated user. ([Lee ¶0068] “The size of the data set also affects the overall authentication accuracy because a larger training data set provides the system more information. As shown in FIG. 9. for one particular system configuration, training data set sizes from 100 to 1200 produced accuracies above 80% …” [Lee ¶0104] “First, as seen in FIGS. 14A, 14B, accuracy increases with faster sampling rate because more detailed information is used from each sensor. Second, the accelerometer and the magnetometer have much better accuracy performance than the orientation sensor, especially for the second data set.” [Lee ¶0077] “A system that recognizes a user's behavior drift by checking the confidence score could then go back to the training module again, and upload the legitimate user's authentication feature vectors to the training module until the new behavior (authentication model) is learned.” Thus, for higher authentication accuracy, larger training data set are to be used for getting more information. Also, the sampling rate for different data set coming from various sensors (say accelerometer, magnetometer, etc.) is also playing important role in this accuracy. It is suggesting that we must have historical sensor data.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Obaidi in view of Uzun and further in view of Lindemann and in view of Grajek’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier depending on the correlation score coming from various sensors located at different positions employed to machine learning based on Bayesian hierarchical regression by enhancing Obaidi in view of Uzun and further in view of Lindemann and in view of Grajek’s by employing a machine learning model based on  based on Support Vector Mechanism (SVM) with features vectors related to the sensor data as taught by Lee for continuous background monitoring in implicit authentication scenarios, without requiring user interaction (Lee ¶0065) and achieving higher accuracy in case of SVM compared to Naïve Bayes (Lee Table VI). 
The motivation is to improve Obaidi in view of Uzun and further in view of Lindemann and in view of Grajek’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier depending on the correlation score coming from various sensors located at different positions employed to machine learning based on Bayesian hierarchical regression further by employing a machine learning model based on  based on Support Vector Mechanism (SVM) to monitor continuously in implicit authentication scenarios, without requiring user interaction (Lee ¶0065) and to achieve higher accuracy in case of SVM compared to Naïve Bayes (Lee Table VI).

Regarding Claim 19: Obaidi in view of Uzun in view of Lindemann in view of Grajiek and further in view of Lee teaches the non-transitory computer-readable medium of claim 18, Obaidi in view of Uzun fails to disclose: wherein determining the authentication score based on the physical interaction score and the sensor score comprises: 
generating a third input based on the physical interaction score and the sensor score; and 
providing the third input into a third machine learning model, yielding the authentication score, the third machine learning model having been trained based on the historical sensor data describing physical interactions performed by the authenticated user and the historical characteristic noise patterns identified from the historical sensor data describing physical interactions performed by the authenticated user.
However, Lindemann teaches:
generating a third input based on the physical interaction score and the sensor score; ([Lindemann Fig. 22 ¶0224] “At 2202, supplemental location data is collected for the reported location along with sensor data from the client device” [Lindemann Fig. 22 ¶0224] “At 2203, a correlation is performed between the supplemental location data and the sensor data provided by the device sensors” [Lindemann ¶0221] “the authentication policy 1711 may require more rigorous authentication techniques 1712.” [Lindemann ¶0223] “the correlation score provided to the authentication policy engine 1711 comprises a normalized value (e. g., between 0 - 1) indicating a level of correlation.” [Lindemann Fig. 22 ¶0226] “At 2205 one or more authentication techniques are selected based (at least in part) on the correlation score.” Now as authentication techniques contains authentication policy (may be equivalent to authentication protocol) and the authentication policy is corresponded to correlation score which also depending on the sensor data (score) of the sensors at various location. In addition, as the authentication techniques are selected based correlation factor, then it is apparent that the authentication policy (or authentication protocol) which assigned with an authentication score is determined with correlation score (interaction between locational [physical] sensor data) and sensor data. Let us consider authentication score as third input which is generated by correlation between sensor data.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Obaidi in view of Uzun’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier by enhancing Obaidi and Uzun’s system by correlating the sensor data of various sensor located at different position and making the authentication dependent on the correlation score and sensor data which gives rise an authentication score as taught by Lindemann for constructing an authentication policy with more rigorous authentication techniques based on supplemental data correlation module. (Lindemann ¶0221)
The motivation is to improve Obaidi in view of Uzun’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier further by correlating the sensor data of various sensor located at different position and making the authentication dependent on the correlation score and sensor data to build an authentication policy and authentication score with more rigorous authentication techniques based on supplemental data correlation module. (Lindemann ¶0221)
But Obaidi in view of Uzun in view of Lindemann and further in view of Grajek fails to disclose:
providing the third input into a third machine learning model, yielding the authentication score, the third machine learning model having been trained based on the historical sensor data describing physical interactions performed by the authenticated user and the historical characteristic noise patterns identified from the historical sensor data describing physical interactions performed by the authenticated user.
However, Lee teaches:
providing the third input into a third machine learning model, yielding the authentication score, ([Lee ¶0032] “The present invention is directed to methods and systems capable of implicitly authenticating users based on information gathered from one or more sensors and an authentication model trained via a machine learning technique.” [Lee ¶0009] “The authentication may also involve the use of multiple features from the measurements, including one or more frequency domain features, one or more time domain features, or a combination of the two.” [Lee ¶0074] “A confidence score (CS) for the k-th authentication feature vector xkT can be defined in a variety of ways. One method is to define CS as the distance between X," and the corresponding authentication classifier w*.” [Lee ¶0077] “A system that recognizes a user's behavior drift by checking the confidence score could then go back to the training module again, and upload the legitimate user's authentication feature vectors to the training module until the new behavior (authentication model) is learned.” [Lee ¶0077] “After retraining the user's authentication models, it can be seen that the confidence score increases to normal values from Day 8 in FIG. 11B” [Lee ¶0085] “Some potential machine learning techniques include, but are not limited to decision trees, kernel ridge regression (KRR), support vector machine (SVM) algorithms…” [Lee ¶0088] “Kernel ridge regressions (KRR) have been widely used for classification analysis. The advantage of KRR is that the computational complexity is much less than other machine learning methods, e.g., SVM.” Thus, the machine learning with KKR can be employed with user ‘s behavior drift data by checking the confidence score to learn a new behavior which correspond to an authentication model or protocol. Also, one method to define confidence score is as distance between the feature vector X which is actually represents an interaction between the sensor data.  This machine learning model is also outputting the confidence score which is related to feature vectors involving the authentication meaning these are data collected from sensor. The machine learning model with KKR method can be considered as third machine learning model.) the third machine learning model having been trained based on the historical sensor data describing physical interactions performed by the authenticated user and the historical characteristic noise patterns identified from the historical sensor data describing physical interactions performed by the authenticated user. ([Lee ¶0068] “The size of the data set also affects the overall authentication accuracy because a larger training data set provides the system more information. As shown in FIG. 9. for one particular system configuration, training data set sizes from 100 to 1200 produced accuracies above 80% …” [Lee ¶0104] “First, as seen in FIGS. 14A, 14B, accuracy increases with faster sampling rate because more detailed information is used from each sensor. Second, the accelerometer and the magnetometer have much better accuracy performance than the orientation sensor, especially for the second data set.” [Lee ¶0077] “A system that recognizes a user's behavior drift by checking the confidence score could then go back to the training module again, and upload the legitimate user's authentication feature vectors to the training module until the new behavior (authentication model) is learned.” Thus, for higher authentication accuracy, larger training data set are to be used for getting more information. Also, the sampling rate for different data set coming from various sensors (say accelerometer, magnetometer, etc.) is also playing important role in this accuracy. It is suggesting that we must have historical sensor data.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Obaidi in view of Uzun and further in view of Lindemann and in view of Grajek’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier depending on the correlation score coming from various sensors located at different positions employed to machine learning based on Bayesian hierarchical regression by enhancing Obaidi in view of Uzun and further in view of Lindemann and in view of Grajek’s by employing a machine learning model based on  based on kernel ridge regression (KRR) with features vectors related to the sensor data as taught by Lee for continuous background monitoring in implicit authentication scenarios, without requiring user interaction (Lee ¶0065) and with advantage of KRR is that the computational complexity is much less than other machine learning methods like SVM. (Lee ¶0088)
The motivation is to improve Obaidi in view of Uzun and further in view of Lindemann and in view of Grajek’s system of accessing of sensitive biometric authentication system with unique fingerprint or a sensor-based identifier depending on the correlation score coming from various sensors located at different positions employed to machine learning based on Bayesian hierarchical regression further by employing a machine learning model based on  based on kernel ridge regression (KRR) to monitor continuously in implicit authentication scenarios, without requiring user interaction (Lee ¶0065) and with advantage of KRR is that the computational complexity is much less than other machine learning methods, like SVM. (Lee ¶0088).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIF KHAN whose telephone number is (571)272-6528. The examiner can normally be reached Monday - Friday: 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.K./Examiner, Art Unit 2491                                                                                                                                                                                                        


/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491